Court of Appeals
                                  Second D i s t r i c t of Texas
CHIEF JUSTICE                                                                          CLERK
 TERRIE LIVINGSTON                    tim curry criminal justice center                 DEBRA SPISAK
                                          401 w. belknap, suite 9000
JUSTICES                                   fort worth, texas 76196                     CHIEF STAFF ATTORNEY
 LEEANNDAUPHINOT                                                                        LISA M. WEST
 ANNE GARDNER                                  TEL: (817) 884-1900
 SUE WALKER
 BOB McCOY                                    FAX: (817) 884-1932
 BILL MEIER
 LEE GABRIEL                               www.2ndcoa.courts.state.tx.us




                                          March 14, 2013

    Adan Martinez #1746676                                  Charles M. Mallin
    Stevenson Unit                                          Asst. Criminal District Attorney
    1525 FM 766                                             401 W. Belknap St.
    Cuero, TX 77954                                         Fort Worth, TX 76196

    J. Steven Bush
    314 Main St., Ste. 200
    Fort Worth, TX 76102

    RE:          Court of Appeals Number:        02-13-00045-CR
                 Trial Court Case Number:        1219208D

    Style:       Adan Martinez
                 v.
                 The State of Texas


    Dear Counsel:


               The appeal in the above cause was dismissed today.                    Copies of the
    opinion and judgment of this court are hereto attached.

                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK